  Case 13-41034        Doc 49      Filed 11/29/18 Entered 11/29/18 13:40:19               Desc Main
                                     Document     Page 1 of 1


                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS



In Re: Lori Wade                                   Case No. 13-41034

           Debtor                                  Hon. Janet S. Baer



 TRUSTEE’S REPLY TO BANK OF AMERICA’S RESPONSE TO TRUSTEE’S NOTICE OF FINAL CURE UNDER
                                     RULE 3002.1 (f)



        Glenn Stearns, Chapter 13 Standing Trustee, did not pay any mortgage arrears to this creditor
because E5 of the confirmed plan did not list any arrears to be paid to this creditor by the trustee. The
mortgage company never objected to confirmation of the plan. The mortgage company filed a proof of
claim with $97.80 in arrears listed on the claim but section E5 of the confirmed plan was never amended
to pay this arrears amount. The trustee administered the claim per the terms of the confirmed plan.
Therefore, the trustee paid the mortgage arrears correctly as the confirmed plan controls in the
Northern District of Illinois, Eastern Division.




Date: 11/29/18                                             /S/ Pamela L. Peterson

                                                For: Glenn Stearns, Chapter 13 Standing Trustee
